76 F.3d 385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re DOVER MOBILE ESTATES, a California limitedpartnership, Debtor.MEZZETTI LAW FIRM, Appellant,v.GAP PORTFOLIO PARTNERS, Appellee.
No. 94-16229.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 17, 1995.Decided Dec. 19, 1995.

1
Before:  WALLACE, Chief Judge, and LEAVY, Circuit Judges, and BAIRD,* District Judge.

ORDER

2
It is ordered that appellant Mezzetti Law Firm's motion to strike appellee GAP Portfolio Partner's brief is denied.


3
It is further ordered that the decisions of the bankruptcy court are affirmed for the reasons stated in the memoranda of the Bankruptcy Appellate Panel.



*
 The Honorable Lourdes G. Baird, United States District Judge for the Central District of California, sitting by designation